Citation Nr: 9930802	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98 - 21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to an effective date prior to September 29, 1994 
for the grant of service connection for post-traumatic stress 
disorder.  

Entitlement to an effective date prior to April 2, 1997 for 
the grant of a schedular 100 percent disability rating for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by: Doug Cummings, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1952 to February 1954, including wartime 
service in the Republic of Korea from October 1952 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1995 and 
January 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that the veteran has been represented in the 
past by Disabled American Veterans, The American Legion, and 
the South Dakota Division of Veterans Affairs.  However, the 
veteran's private attorney, Doug Cummings, submitted a letter 
dated September 27, 1995, stating that he represented the 
veteran for purposes of this appeal.  In addition, he has 
stated that he represents the veteran without charge for his 
legal services.  The Board recognizes Mr. Cummings as 
attorney for the veteran for purposes of this appeal.  


FINDINGS OF FACT

1.  The claim for an effective date prior to April 2, 1997, 
for assignment of an increased schedular rating of 100 
percent for PTSD is plausible.

2.  The veteran's initial claim for service connection for 
PTSD was received by VA on September 29, 1994.

3.  A rating decision of July 1995 granted service connection 
for PTSD, evaluated as 30 percent disabling, effective 
September 29, 1994, the date of receipt of the veteran's 
claim. 

4.  The veteran initiated an appeal, and a Statement of the 
Case was provided addressing only the issue of an increased 
rating evaluation for PTSD; that appeal was not perfected, 
and the rating decision of July 1995 became final as to the 
30 percent evaluation assigned for PTSD.

5.  In July 1997, the veteran reopened his claim for a rating 
in excess of 30 percent for PTSD, and a rating decision of 
January 1998 granted a schedular evaluation of 100 percent 
for PTSD, effective April 2, 1997, the date of his most 
recent VA hospital admission, giving rise to that portion of 
the instant appeal. 

6.  The medical and other evidence of record does not 
establish entitlement to a schedular 100 percent evaluation 
for PTSD prior to April 2, 1997.

7.  The claim for an effective date prior to September 29, 
1994,for the grant of service connection for PTSD lacks legal 
merit.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to April 2, 1997, 
for assignment of an increased schedular rating of 100 
percent for PTSD is well-grounded.  38 U.S.C.A. § 5108 (West 
1991 & Supp.1998);  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).

2.  The criteria for a rating in excess of  30 percent for 
PTSD are not met prior to April 2, 1997.  38 U.S.C.A. § 1155, 
5107(a) (West 1991);  38 C.F.R. 3.321(b)(1), Part 4, 
§§ 4.125, 4.126, 4.129, 4.130, Diagnostic Code 9411 (on and 
after to November 7, 1996).

3.  The claim for an effective date prior to September 29, 
1994 for the grant of service connection for PTSD is legally 
insufficient.  38 U.S.C.A. § 5110(a) (West 1991);  38 C.F.R. 
§§ 3.400, 3.400 (b)(2) (1998);  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for an effective 
date prior to April 2, 1997, for the assignment of a 
schedular 100 percent rating for PTSD is plausible and is 
thus "well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
that issue have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  On appellate review, the Board sees no 
areas in which further development might be productive.

The appellant has contended that he developed PTSD while 
serving in combat in Korea; that he has experienced PTSD 
symptomatology continuously since that time; that he was 
granted Social Security Administration (SSA) disability 
benefits in the early 1970's based upon his PTSD; that he has 
submitted letters from the SSA establishing that his award of 
such benefits is predicated upon his mental disability; and 
that he is entitled to VA disability compensation benefits 
for PTSD at a 100 percent schedular rating since service 
separation or, in the alternative, since he was awarded VA 
nonservice-connected disability pension.  

I. Evidentiary and Procedural History

A Report of Medical History completed by the veteran in 
connection with his pre-induction medical examination 
reflects an affirmative response to an inquiry as to past or 
current nervous trouble.  His Report of Pre-Induction Medical 
Examination, conducted in February 1952, shows that his 
psychiatric evaluation was normal.  A subsequent Report of 
Medical Examination, conducted in March 1952, shows no 
psychiatric abnormalities.  The veteran's service medical 
records are silent for complaint, treatment, findings, or 
diagnosis of a psychiatric disability.  His service 
separation examination, conducted in February 1954, shows 
that his psychiatric examination was normal.  

The veteran's DD Form 214 shows that he received no 
decorations for valor, and that he did not receive the Purple 
Heart medal, but received the Korean Service Medal with three 
stars.  His military occupational specialty (MOS) was 
amphibious track operator (1811).  Information subsequently 
obtained from official sources shows that the Korean Service 
Medal is authorized for participation in military activities 
within the Korea area between 1950 and 1954, and that bronze 
or silver star devices are awarded for participation in major 
battles (one star per battle).

Subsequent to service, veteran received treatment at VA 
facilities for physical ailments.
 
The veteran's initial claim for VA disability compensation or 
pension benefits (VA Form 21-526), received in June 1974, 
sought service connection for back problems, indicating that 
he last worked as a heavy equipment operator on May 6, 1974.  
No mention was made of any psychiatric disability.  

During a July 1974 VA medical examination, the veteran 
complained of nervous habits that were becoming worse with 
time.

An October 1974 letter from an individual at Remedial Reading 
Center states that the veteran had a severe learning 
disability ; that he was nervous prior to the evaluation 
testing; that he was in depression at the time of the 
testing; that he had never been able to read or process 
verbal material adequately; and that his reading skills were 
at the third grade level.  It was further found that the 
veteran had a high frequency hearing loss, and that such 
contributed to his learning disability and poor performance.  

A November 1974 letter to the veteran from the SSA denied 
entitlement to disability benefits under the provisions of 
the SSA Act.  He was subsequently awarded SSI and SSA 
disability benefits, effective June 1976.

A November 1974 letter to the veteran from a Workman's 
Compensation insurance carrier indicates, in pertinent part, 
that they had received a bill from the Mayo Clinic which 
includes charges for a psychiatric evaluation and for 
psychiatric hospital services.  

An original letter from SSA, dated November 5, 1982, shows 
that the veteran was initially found to be disabled because 
of a back problem and reading difficulty and that his SSA 
disability benefits were being terminated, effective February 
1993.

A report of VA general medical examination, conducted in 
March 1983, shows that the veteran had a fine persistent 
tremor of both upper extremities when sitting relaxed, which 
was interpreted as a symptom of moderate anxiety, and that he 
took deep breaths frequently.  The diagnoses included a 
dysthymic disorder, chronic motor tic disorder, status post 
L4-S1 fusion, and a severe learning disorder.

A December 1983 decision by an Administrative Law Judge, SSA 
reinstated SSA disability benefits.  It was found that the 
veteran was 52 years old, and was unable to work on a regular 
or sustained basis at any exertional level.  

A letter from James E. Gaede, MD. dated in March 1985, states 
that the veteran suffers from a long-term psychiatric 
disturbance which manifests itself with anxiety and 
depressive symptomatology, and that he responds adversely to 
stress, particularly financial stress.  

A September 1985 private report of psychiatric social 
history, prepared by a social worker, states that the veteran 
was in the Marine Corps from 1952 to 1954; that he served on 
active duty in the Republic of Korea; that he was a driver of 
tanks and amphibious vehicles prior to being assigned to dig 
foxholes and trenches; that he eventually was placed in the 
mess hall when he had back problems; and that he views his 
military service with ambivalence because he doesn't see that 
our involvement in Korea ever settled anything.  He related 
that he lived with his wife and has 14 children, five of whom 
still live at home; that he had good family relationships, 
although there was occasional tension based on financial 
difficulties; that he enjoyed hunting and fishing but could 
not afford to do so; and that he attends church regularly, 
has comfortable relationships with people, and visits them in 
their homes regularly. 

Following a September 1985 private psychiatric examination, 
the Axis I diagnoses included hypochondriasis and dysthymic 
disorder in the past, not currently active.  Axis II 
diagnoses: Learning disability and dependent personality.  No 
stresses were identified other than the veteran's back 
injury.  

In a Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received on September 29, 1994, he stated, in 
pertinent part, that he was suffering from shellshock and 
mustard gas exposure, and from loss of memory, anxiety, 
emotional problems, and post-trauma syndrome stemming from 
being exposed to mortar fire and mustard gas while on active 
duty in Korea.  He stated that he should be granted service 
connection for all such disabilities, and that such grant 
should be effective from the date of service discharge.  

An RO stressor development letter was sent to the veteran on 
February 13, 1995.

VA outpatient treatment records from the VAMC, Sioux Falls, 
dated from November 1993 to February 1995, show that the 
veteran was seen in the mental health clinic; that he denied 
flashbacks, sleep problems, or mood variations; and that the 
assessment was PTSD with anxious and depressive features.  He 
was placed on Klonopine and Tranzodine at bedtime.  In 
October 1994, he was given a diagnosis of PTSD, referred to 
the PCT Clinic for evaluation, and continued to be seen at 
that clinic. 

In April 1995, the veteran submitted lay statements from 
former service comrades and from his spouse. The enclosed lay 
statements showed that the veteran had been exposed to life-
threatening stressors and were sufficient to well-ground his 
claim.   

A rating decision of April 1995 denied service connection for 
PTSD on the grounds that there was insufficient evidence of a 
stressor, and no link between any diagnosis of PTSD and the 
veteran's active service.  

A VA hospital summary, dated from April to May 1993, offered 
pertinent diagnoses of PTSD, depression vs. dysthymia, 
generalized anxiety disorder, rule out bipolar disorder, and 
illiteracy.  It was noted that the veteran's illiteracy and 
possible dyslexia added to his anxiety and agitation.  Panic 
attacks in crowded places improved with several outpatient 
passes.  A report of psychological testing following 
admission yielded diagnostic impressions of PTSD, rule out 
bipolar affective disorder.  His Global Assessment of 
Functioning (GAF) score was currently 60, 70-85 in the past 
year.  At hospital discharge, his anxiety was decreased and 
his sleep problems improved.  The veteran was considered 
competent and was released to continue his pre-
hospitalization activities.  At hospital discharge, his GAF 
score was again 60, indicative of moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning, and 70-85 in the past year. 

In May 1995, the veteran submitted a stressor statement with 
photographs taken during his Korean service.  An accompanying 
letter asked that service connection for PTSD be granted 
based upon the evidence submitted.  

Following a June 1995 VA psychiatric examination, conducted 
in June 1995, the veteran was said to be mildly to moderately 
impaired by his PTSD symptoms, although those symptoms might 
also be secondary to his anxiety disorders.  The diagnoses 
were Axis I: PTSD, chronic, mild to moderate anxiety 
disorder, not otherwise specified; and depression, not 
otherwise specified; Axis II: learning disorder and avoidant, 
obsessive compulsive and dependent personality traits.  His 
current GAF score was 60, again indicative of moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning.

A rating decision of July 1995 granted service connection for 
PTSD, evaluated as 30 percent disabling, effective September 
29, 1994, the date of receipt of the veteran's claim.  The 
veteran was notified of that determination by RO letter of  
July 26, 1995.

A Notice of Disagreement and letter of representation from 
the veteran's private attorney, received at the RO on 
September 28, 1995, took issue with the evaluation assigned 
for the veteran's service-connected PTSD, and further took 
issue with the effective date of the grant of service 
connection for PTSD. 

A Statement of the Case, issued to the veteran and his 
private attorney in October 1995, addressed only the issue of 
a rating in excess of 30 percent for PTSD.  The veteran 
thereafter failed to submit a timely Substantive Appeal (VA 
Form 9), and his appeal period as to that issue expired one 
year after the date of notification to him.  

In a Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received at the RO in February 1996, he claimed 
entitlement to an increased rating for his service-connected 
PTSD, indicating that he had been hospitalized at the VAMC, 
Sioux Falls, for treatment of PTSD, and that he would be 
willing to report for a compensation examination.  

A VA hospital summary and treatment notes, dated from January 
to February 1996, stated that the veteran has a long history 
of illness, as well as various somatic complaints, and that 
he related all of his physical and mental disabilities to ill 
treatment while in boot camp.  It was noted that he was first 
seen at the Mayo Clinic in 1974, diagnosed with a reactive 
depression, mechanical back pain, and learning disabilities, 
and that a copy of that report was associated with the 
veteran's records.  
He wore bilateral ankle braces, used two four-pronged canes, 
and appeared in a very agitated state.  When the veteran was 
stressed, he displayed very prominent jerking in his 
shoulders, arms and head, which subsided when his agitation 
ceased.  In addition, while he was at physical therapy, he 
became significantly physically dysfunctional when his wife 
was present.  At hospital discharge, he was given Buspar to 
relieve his anxiety.  The diagnoses at hospital discharge 
were Axis I: Anxiety disorder, not otherwise specified; 
partner relationship problem; depressive disorder; and PTSD, 
by history; Axis II diagnoses included dependent personality 
traits and passive-aggressive [personality disorder].  His 
GAF score was currently 35, indicative of some impairment of 
reality testing or communication and major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  Discharge instruction revealed 
that the veteran was able to return to pre-hospitalization 
physical activities.

A rating decision of March 1996 denied entitlement to a 
rating in excess of 30 percent for PTSD, and the veteran was 
given appropriate written notice of that determination.  

VA outpatient clinic records dated from October 1995 to April 
1996 show that the veteran was seen for a variety of 
complaints, primarily in the mental health clinic.  His chief 
complaints addressed his relationship problems with his 
spouse.  In January 1996, he was returned to the PCT Clinic, 
where he continued on a weekly basis.  The diagnoses included 
PTSD, generalized anxiety disorder, mild dementia, and PTSD 
with prominent anxiety. 

A rating decision of April 1996 denied a rating in excess of 
30 percent for PTSD, and further denied service connection 
for anxiety and depression as secondary to PTSD.  The veteran 
was given appropriate written notice of those determinations, 
but failed to initiate an appeal.  

A VA social work assessment, dated in May 1997, described a 
home visit with the veteran's spouse, his residence, and the 
statements of his spouse regarding the veteran's 
unwillingness to let her out of his sight, his objections to 
her receiving phone calls because she cannot pay full 
attention to him when talking, and her volunteering in the 
community to get away from the veteran.  It was suggested 
that the relationship between the veteran and his spouse 
might be improved if he were in a nursing home.  

In a Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received on July 8, 1997, the veteran asked that his 
claim for increased disability be reopened and that he be 
given another VA examination.  He further stated that he 
requested an appeal on September 27, 1995, and that VA had 
never responded.  

By RO letter of July 1996, the veteran was informed that his 
Notice of Disagreement had been received on September 27, 
1995; a Statement of the Case issued on October 13, 1995, 
with VA Form 9; and that his appeal period had expired on 
June 13, 1996 (one year from the date he was notified of the 
grant of service connection for PTSD).  He was further 
informed that he would need to submit evidence to show that 
his service-connected PTSD had increased in severity in order 
to support his claim for increase. 

A report of neurological examination of the veteran at the 
VAMC, Minneapolis, dated in January 1997, cited the findings 
on examination of the veteran, and concluded that he did not 
have a neurodegenerative disease or process; that he had a 
very significant psychiatric problem which had been termed 
PTSD and which had not been adequately controlled; that many 
of his behaviors bordered on obsessive compulsive disorder; 
and that many of his movements might be described as tic-
like.  The examiner stated that he did not think that the 
veteran had a neurologic problem, but had a rather 
significant psychiatric problem.  

VA records dated in January 1997 show that the veteran was 
seen in the psychology department at the VAMC, Minneapolis, 
for a second opinion as to his illness. He came to the 
evaluation with his wife, and was seated in a wheelchair with 
an oxygen container.  He complaints included PTSD symptoms, 
an obsessive compulsive disorder, increasing dependency on 
his wife, and various compulsions about the home which 
interfered with his functioning but were not clearly related 
to his complaints.  The Axis I diagnoses included 
schizophrenia, undifferentiated (provisional), and PTSD, 
depression.  Axis IV cited psychosocial stressors which 
included his deteriorating health and dependency on his wife.  
His GAF score was currently 35.

A hospital summary from the VAMC, Minneapolis, dated in April 
1997, shows that the veteran's spouse stated that she was 
very concerned about him, but needed a rest, and that the 
veteran sought long-term inpatient treatment for PTSD.  He 
complained of weakness, depression, intrusive thoughts, 
nightmares, hyperarousal, emotional numbing, memory loss, and 
loss of interests, energy, libido, memory and concentration.  
The reporting physician expressed the opinion that the 
veteran can probably do far more than he has been doing in 
terms of his self-care and functional abilities.  The Axis I 
diagnosis were PTSD, and dysthymic disorder, while Axis III 
diagnoses included mild cerebral atrophy.  His Axis IV 
psychosocial stressors were evaluated as moderate, and his 
GAF score was 35.  

A rating decision of January 1998 granted a schedular rating 
of 100 percent for the veteran's service-connected PTSD, 
effective April 2, 1997, the date of his most recent VA 
hospitalization.  A timely notice of disagreement was 
received, and the RO issued a statement of the case in July 
1998.

A personal hearing was held at the RO in September 1998 
before a Hearing Officer.  The issues on appeal were 
identified, and the veteran testified as to his combat 
stressors; the onset of his PTSD symptomatology, which he 
identified as shell shock; the nature and severity of his 
symptomatology.  He testified that he was granted SSI 
benefits and SSA disability benefits, due in part to a mental 
disorder; that his benefits were subsequently terminated; and 
that his benefits were thereafter reinstated based upon a 
psychologist's report.  The veteran and his spouse discussed 
his treatment in the PCT Clinic, attributed various 
statements to his physicians and therapists, and described 
his neurological testing at VAMC, Minneapolis, and his recent 
VA psychiatric examination.  The veteran's spouse offered her 
observations and conclusions as to the onset, nature, extent, 
disabling manifestations, and functional impairment resulting 
from the veteran's PTSD.  She further described the veteran's 
poor sleep, his dependence on her, his social impairment, his 
mistreatment of her, and his unwillingness to let her out of 
his sight.  She alleged that the grant of SSA benefits was 
based on the veteran's sleep and nervous disorders.  A 
transcript of the testimony is of record.  The evidence 
entered into the record included two letters from the SSA 
purporting to have been received by the appellant, each 
advising the recipient that he or she was initially found to 
be disabled due to his or her mental condition, and informing 
him or her that medical evidence showed that he or she became 
able to work in August 1982.  The Board notes that the name 
of the addressee on both letters has been marked out, and 
that the Social Security number of the addressee is not the 
Social Security number of the veteran.  

A letter from David H. Hylland, a licensed psychologist, 
dated in November 1982, stated that, in his opinion, the 
veteran had acquired a serious emotional condition which 
would prevent him from being gainfully employed in any 
occupation that would be suitable for supporting his family 
or himself.  There was no indication that the veteran was 
examined, interviewed, or tested. 

In a December 1998 letter from the veteran's attorney, he 
stated that new evidence was submitted to the RO on July 8, 
1997; that based upon that evidence, the veteran's PTSD 
rating was increased to 100 percent, effective April 2, 1997; 
that the evidence submitted showed that the veteran had been 
100 percent disabled due to PTSD back to at least the date of 
his original claim of September 29, 1994; and that other 
evidence in the claims folder, including hospital and other 
records support that conclusion. 

A personal hearing was held in July 1999, before the 
undersigned traveling Member of the Board sitting at Sioux 
Falls, South Dakota.  The veteran's attorney stated that the 
medical evidence of record was such as to warrant assignment 
of a 100 percent disability rating from at least January 1997 
based on a psychiatric evaluation on that date, and an 
opinion by the VA psychiatric examiner in November 1997 that 
the veteran's PTSD had had a significant impact on his social 
and occupational life for the past 12 months.  He alleged 
that the VA psychiatric examiner had indicated that the 
veteran's depression, obsessive-compulsive behavior, and 
agoraphobia were part of his PTSD.  He called attention to 
the SSA determination that the veteran was disabled back in 
1974, and SSA letters showing that he continued to be 
disabled because of his mental condition in 1982 and 1983.  A 
transcript of the testimony is of record.

II.  Analysis

Initially, the Board notes that a rating decision of July 
1995 granted service connection for PTSD, evaluated as 30 
percent disabling, effective September 29, 1994, the date of 
receipt of the veteran's initial claim for that disability.  
His attorney submitted a Notice of Disagreement taking issue 
with both the percentage evaluation assigned and the 
effective date of the grant of service connection for PTSD.  
A Statement of the Case was subsequently issued which 
addressed only the issue of an evaluation in excess of 30 
percent for PTSD.  Thereafter, the veteran failed to submit a 
timely Substantive Appeal (VA Form 9), the appeal period 
expired, and the rating decision of July 1995 became final as 
to the 30 percent evaluation assigned in that decision.  The 
issue of an earlier effective date for the grant of service 
connection for PTSD remained pending and unresolved. 

In July 1997, the veteran reopened his claim for a rating in 
excess of 30 percent for PTSD by submitting additional 
evidence, and asserted that he had filed an appeal in 
September 1995 but had received no response.  He was informed 
by RO letter that he had not responded to the Statement of 
the Case sent him in October 1995 by submitting a Substantive 
Appeal, and that the rating decision of September 1995 had 
become final after one year.  

Thereafter, a rating decision of January 1998 granted a 
schedular 100 percent rating for the veteran's service-
connected PTSD, effective April 2, 1997, the date of his 
reopened claim for increase.  A timely Notice of Disagreement 
was received as to the issue of an earlier effective date for 
the assignment of a schedular 100 percent evaluation, and a 
Statement of the Case was issued in July 1998 addressing the 
pending and unresolved issue of entitlement to an effective 
date prior to September 29, 1994 for the grant of service 
connection for PTSD, and the issue of entitlement to an 
effective date prior to April 2, 1997 for the grant of a 
schedular 100 percent disability rating for PTSD.  Both 
issues were subsequently perfected by the filing of 

a timely Substantive Appeal at the veteran's personal hearing 
held before a Hearing Officer at the RO in September 1998.  
Both issues are currently in proper appellate status before 
the Board.  

Entitlement to an Effective Date Prior to September 29, 1994,
for the Grant of Service Connection for PTSD

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris.  38 C.F.R. § 3.155(a).  The informal claim must 
identify the benefit sought.  

The veteran's initial claim for service connection for PTSD 
was received and accepted at the RO on September 29, 1994, 
and competent medical evidence showing a diagnosis of PTSD 
was subsequently received.  Following review of the medical 
and other evidence, service connection for PTSD was granted, 
effective September 29, 1994, the date of receipt of the 
veteran's claim for that disability.  Those actions by the RO 
constitute a waiver of the requirement that a formal 
application be submitted, as contemplated under  38 C.F.R. 
§ 3.155(a) (1998).

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991& 
Supp. 1998) and  38 C.F.R. § 3.400 (1998), the effective date 
of an evaluation and award of VA disability compensation 
benefits based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1998).  The effective date of an 
evaluation and award of VA disability compensation benefits 
based upon a claim of direct service connection will be the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1998);  See Hanson v. Brown, 9 Vet. 
App. 29 (1996).  

There is no factual dispute as to the date of receipt of the 
veteran's claim for service connection for PTSD, and no 
contention that he applied for service connection for PTSD at 
any earlier date.  The Court has held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The effective date of an 
evaluation and award of VA disability compensation is 
controlled by the law and regulations cited above.  

Based upon the foregoing, the Board finds and concludes that 
the veteran's appeal for an effective date prior to September 
29, 1994 for the grant of service connection for PTSD lacks 
legal merit, is legally insufficient as a matter of law, and 
must be denied.

Entitlement to an Effective Date Prior to April 2, 1997,
for the Grant of a Schedular 100 Percent Disability Rating 
for PTSD

The effective date of an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.400(o)(2) (1998).  

In the instant appeal, all previous claims for a rating in 
excess of  30 percent for the veteran's service-connected 
PTSD had been denied and those decisions had become final.  
38 C.F.R. § 3.400(q)(ii) (1998).  The veteran reopened his 
claim for increase on July 8, 1997, by submitting additional 
medical evidence, including a report of neurological 
evaluation of the veteran at the VAMC, Minneapolis on January 
6, 1997; a report of psychological evaluation of the veteran 
at the VAMC, Minneapolis, on January 9, 1997; and a VA 
hospital summary, dated from April 2, 1997, to April 18, 
1997.  A report of VA psychiatric evaluation of the veteran 
on November 20, 1997, was subsequently received.  Other 
evidence of record dated within one year prior to the date of 
receipt of the reopened claim also included a VA Social Work 
Assessment, dated May 27, 1997.  

The rating decision of January 1998 assigned a schedular 
rating of 100 percent for PTSD, effective April 2, 1997, 
based on findings during his hospitalization.  The evidence 
contained in the hospital summary was sufficient to show that 
the veteran's PTSD was alone productive of total occupational 
and social impairment due to such symptoms as blocking and 
disorientation to time or place on admission, extreme 
anxiety, and intrusive memories unresponsive to therapy, with 
a GAF score of 35.  

The VA Social Work Assessment, dated May 27, 1997, consists 
solely of a recounting of a visit to the veteran's home and 
an interview with his spouse.  That report includes no 
personal interview with or observation of the veteran, and 
the Board finds the lay statements and assertions of the 
veteran's spouse concerning the veteran's social and 
industrial impairment to be unreliable and not credible in 
view of her (and the veteran's) demonstrably false testimony 
at the personal hearing held at the RO in September 1998 to 
the effect that the veteran was initially granted Social 
Security disability benefits on the basis of his sleeping 
disorders and nervous disorders, and her false identification 
and submission into evidence of SSA letters to another 
individual as letters directed to and received by the 
veteran.  The Board finds that, based upon her willful 
misrepresentations and the submission of altered documents, 
the veteran's spouse is neither a reliable historian nor a 
credible witness.  

The report of neurological evaluation of the veteran at the 
VAMC, Minneapolis on January 6, 1997, concluded that he had a 
"very significant" psychiatric problem which had been 
termed PTSD and which had not been adequately controlled; 
that many of his behaviors bordered on obsessive compulsive 
disorder; and that many of his movements might be described 
as tic-like.  He stated that he did not think that the 
veteran had a neurologic problem, but had a rather 
significant psychiatric problem.  

The Board finds that the examiner's description of the 
veteran as having a very significant but inadequately 
controlled psychiatric problem which had been termed PTSD, 
and the notation that his behaviors bordered on obsessive-
compulsive disorder, does not establish that the veteran 
meets the schedular criteria for a schedular 100 percent 
disability rating based solely on his PTSD, or that his PTSD 
is alone productive of total occupational and social 
impairment, or otherwise meets any of the criteria for a 100 
percent schedular evaluation.  Rather, the examiner cites the 
veteran's diagnosed obsessive-compulsive disorder, a 
nonservice-connected condition, as a component in the 
veteran's psychiatric disability.  

A report of psychological evaluation of the veteran at the 
VAMC, Minneapolis, on January 9, 1997, shows that the veteran 
complained of PTSD symptoms and depression, an obsessive 
compulsive disorder, increasing dependency on his wife, and 
various compulsions about the home which interfered with his 
functioning but were not clearly related to his complaints.  
The Axis I diagnoses included schizophrenia, undifferentiated 
(provisional), and PTSD, depression.  Axis IV cited 
psychosocial stressors which included his deteriorating 
health and dependency on his wife.  His GAF score was 
currently 35.  The Board notes that neither schizophrenia, 
undifferentiated type, nor obsessive compulsive disorder are 
service-connected disabilities, and that the reported 
psychotic symptomatology and various compulsions about the 
home are not diagnostic of PTSD.  Neither is it demonstrated 
that the assigned GAF score of 35 is due to PTSD, rather than 
to his diagnosed schizophrenia and obsessive compulsive 
disorder.

At the personal hearing held before the undersigned Member of 
the Board, the veteran's attorney argued, in part, that 
consideration should be given to medical evidence dated more 
than one year prior to receipt of the veteran's reopened 
claim for a rating in excess of 30 percent for PTSD because 
it was cited in later records.  However, the evidence in 
question was reviewed at the time of earlier and unappealed 
denials of the veteran's claims for increase and, under the 
provisions of the applicable law and regulation, cannot now 
be brought within the regulatory period merely by citation in 
a subsequent review of medical history.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.400(o)(2) (1998).  

In addition, the veteran's attorney argues that the report of 
VA psychiatric examination in November 1997 shows that the 
veteran's PTSD has had a significant effect on his life over 
the last 12 months; that PTSD has been present for much 
longer than 12 months; and that the veteran's psychiatric 
status may be about as good as it has been in the past 12 
months.  

The Board does not question that the veteran has had PTSD 
symptomatology for more than 12 months, or that such has had 
a significant effect on his life.  That significant effect is 
contemplated in the 30 percent evaluation previously assigned 
for his PTSD.  However, the Board's review of the record 
shows that within the past five years, the veteran has been 
given psychiatric diagnoses which include PTSD, dysthymia, 
mild cerebral atrophy, social phobia, bipolar disorder, 
schizophrenia, a passive-aggressive personality disorder, a 
generalized anxiety disorder, agoraphobia, obsessive-
compulsive disorder, mild dementia, partner relationship 
problems, bipolar affective disorder, and an avoidant, 
obsessive, and dependent personality disorder.  Service 
connection is in effect only for PTSD, and the Board may not 
consider the effect of other, nonservice-connected 
disabilities in rating the veteran's service-connected PTSD.  

The Board has carefully considered the medical and other 
evidence added to the record since the veteran's reopened 
claim for increase, received on July 8, 1997, as well as all 
evidence of record during a one-year period prior to that 
date.  Mental disorders, such as PTSD, are assigned 
disability ratings based on a General Rating Formula for 
Mental Disorders described at  38 C.F.R. Part 4, § 4.130 
(1998).  That formula provides, in pertinent part, that 
occupational and social impairment will be rated as 30 
percent disabling when manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability rating 
will be assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships; and a 100 percent rating 
will be assigned where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name will be rated as 100 percent disabling.  38 C.F.R. 
Part 4, §  4.130, Diagnostic Code 9411 (1998).

The Board is aware that the existence of any one of the three 
bases for establishing a schedular100 percent disability 
rating for mental disorder is alone sufficient to warrant 
assignment of the 100 percent schedular evaluation.  However, 
the Board's review of the medical evidence of record fails to 
demonstrate a degree of occupational and social impairment 
stemming from the veteran's service-connected PTSD which 
warrants assignment of an evaluation in excess  of  30 
percent prior to April 2, 1997.  Accordingly, the claim for 
an effective date prior to April 2, 1997 for assignment of a 
schedular rating of 100 percent for PTSD is denied. 

The record in this case presents no evidence or argument to 
reasonably indicate that the provisions of  38 C.F.R. 
§ 3.321(b)(1) or Part 4, § 4.16(b) (1998) are potentially 
applicable.  There is no competent medical evidence in the 
record stating that the veteran is unemployable due to 
service-connected disability during the one-year period prior 
to receipt of his reopened claim on July 8, 1997, or that 
vocational rehabilitation was infeasible due to PTSD, and the 
veteran has not credibly testified that he is unable to 
obtain employment solely due to service-connected disability.  
In view of the evidence that the veteran's recent partial 
hospitalizations were scheduled to give respite to the 
veteran's spouse, the Board finds no evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§§ 4.16(b) or 3.321(b)(1) (1998) during the period in 
question.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Evidence of a legally meritorious claim not having been 
submitted, the appeal for an effective date prior to 
September 29, 1994 for the grant of service connection for 
post-traumatic stress disorder is denied.  


Entitlement to an effective date prior to April 2, 1997 for 
the grant of a schedular 100 percent disability rating for 
post-traumatic stress disorder is denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals



 

